— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 20, 1977, convicting her of grand larceny in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reducing the conviction to one of violating section 145 of the Social Services Law and vacating the sentence imposed. As so modified, judgment affirmed and case remitted to Criminal Term for resentencing in accordance herewith. With commendable candor, the People concede that the conviction for grand larceny in the second degree cannot stand absent proof as to the amount of assistance defendant would have received had her ownership of real property been disclosed (see People v Hunter, 34 NY2d 432, 438; People v Prim, 47 AD2d 409, 412, mod on other grounds 40 NY2d 946; People v Peck, 93 Mise 2d 838, 841). Our review of the record, however, indicates that a reduction of the conviction to one for violating section 145 of the Social Services Law, and not to attempted petit larceny, is proper under CPL 470.15 (subd 2, par [a]) (see People v Hunter, supra, p 438). We have reviewed the other contentions raised by the defendant and find them to be without merit. Damiani, J. P., Titone, Gulotta and Shapiro, JJ., concur.